Citation Nr: 1813632	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea as secondary to the service-connected disability of post-operative (PO) lobectomy right, middle, and lower lobes, residuals of pneumonia, mild restrictive lung disease and scar.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDING OF FACT

Sleep apnea did not have its clinical onset in service and is not otherwise related to active duty; sleep apnea is not etiologically related to service-connected PO lobectomy right, middle, and lower lobes, residuals of pneumonia, mild restrictive lung disease and scar.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated in service; sleep apnea is not proximately due to or the result of service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in May 2013. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006)(addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Factual Background

The Veteran's service treatment records show no relevant complaints, treatment, diagnosis, or any other manifestations of a sleep disorder.  Periodic examinations are also negative as to any reports of fatigue or sleep disturbances.  Notably, the service treatment records include reports of in-service diagnosis of pneumonia.  The Veteran's November 1972 separation examination revealed normal nose, sinuses, mouth and throat upon physical examination.

On a February 2012 VA PTSD examination, the Veteran reported that his sleep was much improved in recent years due to initiation of treatment with a CPAP machine in 2005.  The Veteran noted that prior to that time, he had no restful sleep and he was very irritable during the daytime.  The Veteran indicated that with the CPAP machine he was able to fall asleep very easily and wakes up much less frequently.  

In a November 2012 Kaiser Permanente letter, the Veteran's November 2012 home sleep study indicated that he had moderate sleep apnea.  

On a May 2013 VA Sleep Apnea examination, the Veteran reported that he snored since at least the 1970s.  The Veteran indicated that his wife noticed that he had sleep apnea at night for the last ten years.  The Veteran noted that he had non-refreshing sleep with associated daytime hypersomnolence, however, he did not have any inappropriate sleep during the daytime such as falling asleep while driving.  The Veteran indicated that he reported his symptoms to his medical provided in 2007 and underwent a sleep study.  The Veteran noted that his sleep study showed obstructive sleep apnea and that he was started at that time on CPAP.  The Veteran indicated that his CPAP has been very beneficial and that he no longer has any daytime hypersomnolence.  The Veteran noted that he had another portable sleep study done at Kaiser in Denver, Colorado and that he was switched at that time to APAP.  The Veteran indicated that his sleep apnea had no impact on his work activities.  

The Veteran indicated that he was not aware of having any symptoms during active duty related to sleep apnea.  The Veteran noted that the cause of his sleep apnea has never been given.  The examiner reported that the Veteran had right lower lobe pneumonia in 1971.  The examiner noted that he had a thoracotomy with right middle and lower lobectomy for removal of a benign bronchial adenoma in 1974.  The examiner indicated that he had a mild chronic dyspnea with exertion related to his condition.  The Veteran noted that he was not told that his lung condition caused or aggravated his obstructive sleep apnea.  The examiner diagnosed the Veteran with obstructive sleep apnea.  

The examiner reported that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner opined that it was well known that obstructive sleep apnea was caused by conditions which result in increased upper airway resistance such as obstruction to the free flow of air through the passages in the back of the mouth and nose.  The examiner noted that there was no medical evidence that obstructive sleep apnea was caused or aggravated by lower airway disease, including the Veteran's service-connected conditions of PO lobectomy, right middle and lower lobes, residuals of pneumonia, mild restrictive lung disease and scars.  The examiner indicated that this type of condition did not cause any obstruction to airflow in the upper airways.  

In an October 2013 Statement in Support of Claim, the Veteran reported that he did not have any sleep problems prior to service.  The Veteran indicated that he started having really bad nightmares that would wake him up in Vietnam.  The Veteran noted that since he was diagnosed with sleep apnea in 2006 and he began using his CPAP machine, his nightmares have gone away.  
On a December 2014 VA Form 9, the Veteran reported that he had many sleep problems after his lung surgery.  The Veteran noted that he believed that the loss of his lung caused a loss of oxygen which caused his sleep apnea.  

IV.  Analysis 

For the reasons discussed below, the Board finds that service connection is not warranted for sleep apnea as secondary to PO lobectomy right, middle, and lower lobes, residuals of pneumonia, mild restrictive lung disease and scar.  The Veteran does not claim and the record does not show that sleep apnea had its clinical onset in service or is otherwise related to active service.  

As previously noted, the evidence of record suggests that the obstructive sleep apnea was not identified until 2007, more than 35 years after service.  The available service treatment records are negative for any complaints of or treatment for sleep apnea.  The contemporaneous records establish that the relevant systems were normal at separation.  There is no reliable evidence that the Veteran had symptoms of sleep apnea during service or in proximity to service.  

The Veteran was provided with a VA examination to determine the etiology of his obstructive sleep apnea in May 2013.  During the clinical interview, the Veteran reported that he snored since at least the 1970s and that his wife noticed that he had sleep apnea at night for the last ten years.  The Veteran indicated that he reported his symptoms to his medical provider in 2007 and underwent a sleep study which diagnosed obstructive sleep apnea.  The examiner reported that the Veteran had right lower lobe pneumonia in 1971 and that he had a thoracotomy with right middle and lower lobectomy for removal of a benign bronchial adenoma in 1974.  

The examiner reported that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner opined that it was well known that obstructive sleep apnea is caused by conditions which result in increased upper airway resistance such as obstruction to the free flow of air through the passages in the back of the mouth and nose.  The examiner noted that there was no medical evidence that obstructive sleep apnea was caused or aggravated by lower airway disease, including the Veteran's service-connected conditions of PO lobectomy, right middle and lower lobes, residuals of pneumonia, mild restrictive lung disease and scars.  The examiner indicated that this type of condition did not cause any obstruction to airflow in the upper airways.  

The Board relies upon the May 2013 VA examiner's opinion in rendering its decision.  The examination report reflects that the examiner comprehensively examined the Veteran's claims file and understood the medical questions asked by the originating agency.  Additionally, the VA examiner offered a clear rationale for his opinion that the Veteran's sleep apnea was not likely caused or aggravated by his service-connected PO lobectomy right, middle, and lower lobes, residuals of pneumonia, mild restrictive lung disease and scar, relying on the medical records and his medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion).

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service-connected PO lobectomy right, middle, and lower lobes, residuals of pneumonia, mild restrictive lung disease and scar and sleep apnea.  In so finding, the Board notes that the May 2013 VA examiner offered a negative opinion as to the possibility of an etiological link between the Veteran's currently diagnosed sleep apnea and his service-connected PO lobectomy right, middle, and lower lobes, residuals of pneumonia, mild restrictive lung disease and scar.  In so finding, the VA examiner explained that current medical knowledge does not establish that there was medical evidence that obstructive sleep apnea was caused or aggravated by lower airway disease, including the Veteran's service-connected conditions of PO lobectomy, right middle and lower lobes, residuals of pneumonia, mild restrictive lung disease and scars.  There is no medical evidence of record to contradict these findings.  Although the Veteran has contended that he currently suffers from sleep apnea that is the result of his service-connected PO lobectomy, right middle and lower lobes, residuals of pneumonia, mild restrictive lung disease and scars, the VA examiner's opinion finds that it not likely that the disorder is related to PO lobectomy, right middle and lower lobes, residuals of pneumonia, mild restrictive lung disease and scars. 

In making these findings, the Board is cognizant of the Veteran and his wife's lay statements that relate his claimed sleep apnea to his service-connected disability.  In this regard, the Board finds that they are not competent as to a nexus.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See Barr, 21 Vet. App. 303; Washington, 19 Vet. App. 362.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion or render a diagnosis for a complex etiological question such as this, which requires testing and medical expertise to diagnose and ascertain etiology.  The Board notes that although the Veteran is competent to report symptoms, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of his claimed sleep apnea on a secondary basis.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as the etiology of sleep apnea in relation to an additional disability.  See Bostain v. West, 11 Vet. 124, 127 (1998). 

Here, the linking of obstructive sleep apnea, or the diagnosis thereof, with service-connected PO lobectomy, right middle and lower lobes, residuals of pneumonia, mild restrictive lung disease and scars, which is an internal medical process not capable of lay observation, is clearly distinguishable from ringing in the ears, a broken leg, or varicose veins.  See Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  To the extent that the Veteran's wife can observe symptoms such as the Veteran snoring or waking in his sleep, she is competent to comment on and endorse these symptoms.  But, attributing the onset of sleep apnea to service-connected PO lobectomy, right middle and lower lobes, residuals of pneumonia, mild restrictive lung disease and scars, is a complex medical determination well beyond her competence.  As such, the Veteran and his wife's lay statements pertaining to these issues are not competent lay evidence.  Regardless, the Veteran and his wife's assertions are outweighed by the medical evidence of record, which is more probative as it is based upon medical expertise.
In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to the Veteran in this instance.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea as secondary to the service-connected disability of PO lobectomy right, middle, and lower lobes, residuals of pneumonia, mild restrictive lung disease and scar, is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


